IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43871

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 577
                                                )
       Plaintiff-Respondent,                    )   Filed: June 22, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
KIMBERLY DAWN HENSON,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Kimberly Dawn Henson pled guilty to trafficking in methamphetamine. Idaho Code
§ 37-2732B(a)(4). The district court sentenced Henson to a unified term of fifteen years with
three years determinate. Henson filed an Idaho Criminal Rule 35 motion, which the district court
denied. Henson appeals asserting that the district court abused its discretion by denying the Rule
35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Henson’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Henson’s
Rule 35 motion is affirmed.




                                             2